                              3:20-cv-03331-SEM-TSH # 4             Page 1 of 33
                                                                                                            E-FILED
                                                                              Friday, 05 February, 2021 10:28:12 AM
                                                                                        Clerk, U.S. District Court, ILCD
                                  PLAINTIFFS COMPLAINT IN FILNG
                          UNDER THE EQUAL AMPLOYMENT OPPORTUNITY ACT,
                                   42 U.S.C. Chapter 21, Subchapter VI


                                  IN THE UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT of ILLINOIS                      DEC l 4 2020
                                          SPRINGFIELD DIVISION
                                                                                    CL.ERi<: OF THE COURT
                                                                                     U.S. D!STR!CT COURT
                                                                                 CENTR•A-1 LJI
                                                                                           '"S1·rc lr' T OF ILUNOlS
                                                                                                ,-( \.,




Jodi Andrews,

         Plaintiff


v.


Michel Concrete Construction
c/o Kristine Phillips, Attorney                                    d0-333\
O'Hagan Meyer LLC
1 East Wacker Drive, Suite 3400
Chicago, Illinois 60601


        Defendant



                                               COMPLAINT

Jodi Marie Andrews
1007 North 5 th Street
Springfield, Illinois 62702
(217)761-7682



As an employee of Michel Concrete Construction, I was harassed at work because of my sex and race,
verbally abused, and treated in violation of the Americans with Disabilities Act of 1990.


Hired by Michel Concrete Construction in 2015, I experienced sexual harassment frequently. Some of
the male employees made lewd comments and gestures. Rather than reprimand the men, I was not
allowed to work on the job sites but restricted to the shop and deliveries.

On one occasion, Mary Wilson, co-owner, asked if I had seen "Gone with the Wind" and told me it had
something to do as my job description and because l addressed her as Miss Mary, and the men as Mr.
                            3:20-cv-03331-SEM-TSH # 1
                                                    4               Page 2 of 33



_ . The following day, I asked her what she meant, and she began yelling that I was calling her racist.
Jeff Wilson, co-owner, told Mary that she shouldn't bring that up because they could get into trouble.

The defendant Mary Wilson of Michel Concrete Construction became verbally abusive to me following
my work-related injury in the presence of coworkers Pat Birdsell (217/801-6837), John Flurry (217/416-
2883), and Mike Yucus (217/414-4774) on numerous occasions. She threatened to fire me, take money
out of my paycheck, and demand that I perform work in violation of my work restriction after telling
Mohawk Clinic they had light duty jobs I could perform. The attached text messages will indicate that
the work assigned was not light duty. Scott Sims, dispatcher, and Juan, foreman, at the direction of
Mary assigned work to me. I was told by Ms. Wilson I could not ask the men for help. I performed the
work to the best of my abilities for fear of losing my job.

I was invited to an appreciation event in Scottville for completing a grain bin. Unsure of what to wear, I
asked Jacob Winger, foreman. His replied that Jeff and Mary would not be present and to "just make
sure that ur tits and kitty cat are covered" (see attached).

I received a letter from Counsel for Michel Concrete Company on April 17, 2019 where I was told I would
be forgiven a $950.00 advance if I dropped the EEOC complaint. If I did not, Michel would take the next
steps to enforce the funds I owed.
                                                   3:20-cv-03331-SEM-TSH # 1
                                                                           4                                Page 3 of 33
  EEOC Form~ (1 1109)


                        CHARGE OF DISCRIMINATION
                                                                                                             •(K]
                                                                                                           Charge Presented To:                     Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 197~. See enclo$ed Privacy Act
                     Statement and other information before completing this torm.                                   FEPA
                                                                                                                    EEOC                                 440-2019-02474
                                                           Illinois Department Of Human Rights                                                                         and E'.EOC
                                                                           Slate or local Agency. If any
                                                                 -
  Name (indicate Mr.. Ms.. Mrs.)                                                                                    Home Phone (Incl. Area Code)                    Date of Birth
  Ms. Jodi Andrews                                                                                                    (217) 761~7682                                   1968
' Street Address                                                                  City. State and ZIP Code
  1007 North 5th Street, Springfield, IL 62702


  Nam~d _is the Employer. Labor Organization. Employment Agency. Apprenticeship Committee, or State or Local Government Agency That I Believe
  Drscnminated Against Me or Others. (If more than two, list under PARTICULARS below.)
  Name                                                                                                              No. Emp10yee,. Mem~                 PhOne No. (Include Ares Code)
  MICHEL CONCRETE CONSTRUCTION
 Street Address                                                                   City, Slate and ZIP Code
                                                                                                                           15 - ilJO                !      (.2 17) 698-9600

 3101 Great Northern Road, Springfield, IL 62711
                                                                                                                               ,__,..._,.
                                                                                                                               -   -     ~ WI..:_
                                                                                                                                            -       I - ' ~ " ' :-:-,-"\"
  Name                                                                                                              No Employ.ls~~"        ".!· - •,~ ~~ • •. • • il~a Code)

                                                                                                                                    -       C'l: 0       9. 1   ,n,a
  Street Address                                                                  City, State and ZIP Code



                                                                                                                     - -
                                                                                                                              CHlCAGO OIS'FRICT OFFICE
 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                        OATE(S} OISCRIMINATION TOOK PLACE


   0         •                              [Kl                 •                  •                                               Earliest              latest
                                                                                                                                                                  09-30-2018
         • •
           RACE               COLOR                  SEX                RELiGION               NATIONALORIGIN

                                    D                                            D
                RETALIATION
                        OTHER {Specify)
                                            AGE
                                                     0       DISABILITY



 THE PARTICULARS ARE (If additional paper is needed, atrech extra sheet(s)) '
                                                                                           GENETIC INFORMATION

                                                                                                                                     •          CONTINUING ACTION



   I began my employment with Respondent on or about September· 15, 2015. My current position is
   Expediter. Respondent is aware of my disability. During my employment, I requested a reasonable
   accommodation which has not been provided. I have been subjected to harassment. I have also been
   subjected to different terms and conditions of employment, including, but not limited to, not being
   allowed to work on job sites. I complained to Respondent to no avail. Subsequently, I have been
   subjected to further harassment.

   I believe I have been discriminated against because of my race, Black, and my sex, female, in
   violation of Title VII of the Civil Rights Act of 1964, as amended.

   I also believe I have been discriminated against because of my disability, in violation of the
   Americans with Disabilities Act of 1990, as amended.

 t want this charge ftleo with both the EEOC and the State or local Agency, if any. I          NOTARY - When necessal)! for State and Local Agency Requirements
 will advise the agencies if I change my address or phone number and l will
 cooperate fully with them in the processing of my chargo in accordance with their
               -----------------------1 l
...,;..p_ro_ce_d_u_re_s_
                      .
      I declare under penalty of petjury that the above is true end correct.
                                                                                                swear or affirm that I have read the above charge and that It is true to
                                                                                               the best of my knowledge, information and belief,
                                                                                               SIGNATURE OF COMPLAINANT



                                                                                               SUBSCRIBED AND SWORN TO BEFORE ME iHIS DATE
                                                                                               (month. d~y. year)
                                            3:20-cv-03331-SEM-TSH # 1
                                                                    4                         Page 4 of 33
 To:   Jodi Andrews                                                                   From:    Chicago District Office
       1007 North 5th Street                                                                   230 S. Dearborn
       Springfield, IL 62702                                                                   Suite 1866
                                                                                               Chicago, IL 60604


       D                    On behalf of person(s) aggrieved whose identity is
                           CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Char~e No.                               EEOC Representative                                                   Telephone No.
                                               Seth Sinclair,
 440-2019-02474                                Investigator                                                          {312) 872-9730
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D        The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D        Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D        The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D        Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

       m        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D        Toe EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D        Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS - .
                                                  (See the additional information attached to this fonn.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act {EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years {3 years)
before you file suit may not be collectible.

                                                                   On behalf of the Commission

                                          J~13owm.ot+'l/np                                                         9/14/2020
Enclosures(s)
                                                                 Julianne Bowman,                                         (Date Mailed)
                                                                  District Director
cc:        MICHEL CONCRETE CONSTRUCTION
           c/o Kristine Phillips, Attorney
           O'Hagan Meyer LLC
           1 East Wacker Drive, Suite 3400
           Chicago, IL 60601
                         3:20-cv-03331-SEM-TSH # 1
                                                 4                 Page 5 of 33




                  0 HAGAN MEYER
                                 ATTORNE: Y5       AD V IS O R S




                                                                                            :-.11krat .\. Haber
                                                                                      .~!1.'122.6l0(1 OFF!Cl,
                                                                                      3 l 2 .-122 .6 l 64   DlRFCT
                                                                                      312A22.61 iO              r\X
                                                                               $buh..:1~11-0h ul!,U\l)lC\'(;r. e n Ill
                                                                             • licensed in Illinois and Indiana




Ms. Jodi Andrews
l 007 N. 5th Street
Springfield, IL 62702

                                          April 17, 2019

Ms. Andrews,

        This will memorialize our offer of waiving the $950 you owe to Michel Concrete
Construction, Inc. (..Michel") in exchange for withdrawal of your EEOC Charge against Michel
and a full release of all claims (notwithstanding your worker's compensation claim). Please advise
within seven (7) days of your response, or the offer will be deemed withdrawn. If we cannot resolve
your EEOC Charge, Michel will take next steps to enforce the funds you owe it.




                                           Sincerely,




                                         Sukrat A. Baber
SAB/mm
                  3:20-cv-03331-SEM-TSH # 1
                                          4                          Page 6 of 33




•••oo Sprint 3G           12:34 AM                                     48% Ii£]•

                               Pat                                              CD
             f . N ~ ~i.p~:~:
             -k: WQF~.ro~~n !s,-cq-11np.• w.a$ .
                  1                       1




             itM~-
             ~
              !SiJ~Jfo5ed!tQ5ov,~r, a'Jil
                   q~ys ·tha:t J. rn1
                                    1.~sed
             ,· .f 1rn just·gettihg tiretj of ·
                               d alway~ yeilHri'g:
             ,i · ifv1"~ry ·.an_
             ( ~and ·6itchii1g at'.r-n'e · ·                                         )i




   Yeah shes good at that
   shit shes out here
   talking shit to these
   guys
                      ~ •:-:   ._- -... -~- ,-.-· :~~_-~,. =_~,:~r-;~ - -
                                  ~                                         ~   -,.. •
                      ( Do you think it"-s right .,
                      \ 'how she treqtS :me

  Thats bull its like she
  tries to belittle
                    3:20-cv-03331-SEM-TSH # 1
                                            4                                      Page 7 of 33




•••oo Sprint   3G                  12:35AM                                         47%[1[J


<•                                     Pat                                             ©




   Yeah shes good at that
   shit shes out here
   talking shit to these
   guys
                     ..-:?~"=or:-~.~-~~ ..~..:~,~~,-~7~·-. : - ~~ . ;~--'"_.~.---.:~..~ -:
                    r .·.09    You._tlh'ink·j t's~ri.gt1f -~
                    ,_ ,how
                     '. . . ,. . ~
                          -~   ,
                                 she treats-rne
                                   .   -- ... :
                                       .   .   ,   .   .   ~:   .   . ~'   .   .




   Thats bull its like she
   tries to belittle
   people.and i dont think
   she sees it like that
                         3:20-cv-03331-SEM-TSH # 1
                                                 4                                                                                  Page 8 of 33




•••oo Sprint   3G                          12:35 AM                                                                                  47%-=:J•


<•                                                  Pat                                                                                      CD

                             · Do you think it's right
                             ., how she treats 1
                                               me

   Thats bull its like she
   tries to belittle
   people.and i dont think
   she sees it like that

   No it isnt right

   Take care we re going
   back if you need
   anything i can help with
   give me a shout

                    ,ti;~~::sfrfe}trie·d~i o4e.lf-~~
               . •:);i
                  __,t•.,i"I•        • _,t ~._•   ~•~~•· _,.<'I       •.--. ._.,- -   • '"';..... ·. ,   ,..,r.._- •}.. ·• ··•"',•       t   _-           ,I




               ~.).~it•f'J~_   Pf ~$t~.~~~ry'~y~ti~~\~l l_si·<·
               t~~_9F
                '.:a.r,/'.rtifJ.p;fr~nfQfipg91) l_e ··•
                  ....   -   __   ......
                                       ·        ..
                                                       ?,r7e
                                   try-to -~_r:nb.arra~.
                                                  •·""-· -   .    -       -                          ~            -   .,   _.,...    .
                                                                                                                                                      .
                                                                                                                                                  .....
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 9 of 33




•••oo Sprint 3G       12:35 AM                47%1L)

                       Scott                      CD
              Mon, Sep 24, 7:27 AM




                               Sent as Text Message




                                       Read 9/24/ 18
                    3:20-cv-03331-SEM-TSH # 1
                                            4           Page 10 of 33




•••oo Sprint   3G        12:36 AM                           47%1L)

                          Scott                                 CD
    K

                    Mon, Sep 17, 5_4·1 AM




    K

                Mon, Sep 17, 8:46 AM
                .
                  _,,, . -·
                     .
                            ...
                              __   --
                                -- . ---- .. -----;.-
                                            -




                 ·, Still doped··up off these
                                                        _
                                                        __. .




                    meds can't even stand
                ·. up

   Ok. Hope u get to
   feeling better

                    Tue, Sep 18, 4:37 AM


                                        I will not be in

    K
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 11 of 33




•••oo Sprint 1x         12:37 AM              46%11C)


                        Scott                     CD


   Ok. Hope u get to
   feeling better




                  Wed, Aug 29, 6'05 AM




    K

                  Thu, Aug 30, ti:4 2 I\M




    Ok thanks.

                   Fri, Aug 31, 5:26 AM
                    3:20-cv-03331-SEM-TSH # 1
                                            4                 Page 12 of 33




•••oo Sprint   1x        12:37 AM                                 45%£)


<•                        Scott                                         Q)
    K

                    Thu, Aug 16, 4:00 PM
                                                  ~
                                                          -------~.
                                                            .
                                                                    -    .


                                            .l.       400 out
                                                      -       -   - .




                    Fri, Aug '17, 5:39 AM




                    Fri, Aug 17, 6:58 AM


                                                      658 out

    What time did u get
    here? I didn't get a text




    Thx

                           I texted u it's on my
                    3:20-cv-03331-SEM-TSH # 1
                                            4   Page 13 of 33




•••oo Sprint   3G       12:38 AM                45%a=l•

                         Scott                      CD
   needs those steel saw
   horses. Thank

                Wed, Aug 15, 1:09 P~v1




   7400 Torrington Way           )



    If Jodi not busy. Can
    she bring a sliding glass
    for egress. One was
    broken when I installed.
    and plastic covers
    please
    2 egress n 1- 2x3
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 14 of 33




•••oo Sprint 3G       12:39 AM                45%1iL)

                       Scott                      CD
              Mon, Aug 13, 1():43 AM


   Need fuel taken to
   airport pis.




                               I'm at the gate

    K

   Hayes needs fuel on
   Gabriel rd pis
                  3:20-cv-03331-SEM-TSH # 1
                                          4                   Page 15 of 33




•••oo Sprint 3G        12:40 AM                               45%1iL)


<•                     Scott


                  Mon, Aug 6, 9:04 AM
                                               ,.r•   ...._       ~ -···      r·   -·
                                                '
                                        i_-.:,g~·0 4 .IrJ •".
                                                              .
                                        ,i~·
                                                          .!
                                        .                         .
                                                                      .   .             .



   Ok. I have a few things
   for u to round up and
   take to Virginia.

   Dave needs fuel for hoe.

   Dave needs 15 gal or
   regular diesel fuel for
   conveyor

   Dave needs a bundle of
   8 ties
     11




   Dave needs 100 safety
   caps.

   Te regular diesel fuel
   will need to be put in

  -~
                    3:20-cv-03331-SEM-TSH # 1
                                            4   Page 16 of 33




•••oo Sprint   3G        12:40 AM                45%-=:J.

                          Scott                     CD
    K

                    Fri, Jul 27, 4:12 Pf'.~




                Mon, Jul 30, 8:36 AM


                                              836 in

    K

                Mon, Jul 30, 12: 24 PM


   I need fuel taken to
   Dave in Virginia ii pis.
   Thanks.

   And I'm being told u can
   drive on the road also
   now

   I aet that
                    3:20-cv-03331-SEM-TSH # 1
                                            4            Page 17 of 33




•••oo Sprint   3G         12:42 AM                       44%iL)

                          Scott                                   CD
                                     .   ~       .   -                .

                                  , l·'!II be in at 9 ·:
                                             -            -   -   -




                    Mon, Jul 9, 7:58 AM




                          I won't be in 1my hand                          -i


                     1
                          and fingers are too
                         -swo_llen

                    Tue, Jul 10, 4:36 AM




    K

                    Wed, Jul 11, 6:17 AM




                         •
                  3:20-cv-03331-SEM-TSH # 1
                                          4    Page 18 of 33




••••• Sprint 3G        12:42 AM                43% IICJt


<•                      Scott                      CD

    K

              Thu, Jun 28, 10: ~)1 t'\M


   Need u to take Juan. 3
   5gallon puns/wedges
   from trailer please in
   stone creek pis




                  Thu, Jun 28, 4:39 PM
                                          ..
                                               •
                                          438 out

                  Fri, Jun 29, 5:13 AM


                                  I will not be in

    K
                  3:20-cv-03331-SEM-TSH # 1
                                          4                                           Page 19 of 33




••••o Sprint 3G           12:45 AM                                                    43%11L}


                              Scott                                                       CD

   Need u to take a truck
   and pick up a big
   packer I have on hold
   from united rentals on
   Dirksen pis. They close
   at 4 so need to go soon



              .~~:~·7; .. -   --:...---~-~_:;;...._~_ .-~:

              •·'1·got the tnuc:k
                                                       .     ~   ·-:-(Po..·-- -   -   •
                             m yself 'l''m
              '. unhooked by 1
              '. proud of myself




                  Tue, Jun 19, 4: 23 P~.1


                                                                             423 out

                  Wed. Jun 20. 5.41 AM
                   3:20-cv-03331-SEM-TSH # 1
                                           4       Page 20 of 33




••••oSprint   3G        12:46 AM                       43%C)

                         Scott                                         CD
    K

                   Tue, Jun 19, 9:05 AM
                                            _.,
                                          '(J
                                                  --
                                                  ~·
                                                       -
                                                           •
                                                               -   -   -

                                          · 905 in ·

    K

               Tue, Jun 19, 10:25 AM




   Yep

               Tue, Jun 19, 11·39 AM


                   Mr. Scott I only found
                   three containers and I'm
                   filling them up right now

   Ok J-1~. minht n~~rl        ;:e
                    3:20-cv-03331-SEM-TSH # 1
                                            4       Page 21 of 33




•••oo Sprint   3G        12:47 AM                    42%lCJ,

                          Scott                                CD
    K

                    Tue, Jun 5, 3:59 Pb1
                                                ~      -   -    '-




                                            ,' :359 out

    K

                    Wed, Jun 6, 5:46 AM


                                               546 in

    K

                    620 out Scott I'm sick
                    as hell and I'm out of
                    here I don't feel good so
                    I won't be on today

    K

                    Thu. Jun 7. 5:38 .A.M
                  3:20-cv-03331-SEM-TSH # 1
                                          4                              Page 22 of 33




••••o Sprint 3G        12:47 AM                                              42%C)

                        Scott                                                 CD
   Need u to take 2 fu II
   sheets of 2" insulation
   to Jacob pis.

   3 sheets not 2 my bad




   Mary would like u to
                                                                             •
   help unload tile wen u
   get back.
                             .   :;--   ,___ -   -   ·-   ~ -   -- -".   -




                   ·Does Ms Mary rea!lize I
                    only got one hand to
                    work with

   I don't know how she
   couldn't.



                                                                         •G
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 23 of 33




••••o Sprint 3G        12:47 AM                42%1L}


<•                      Scott
                  Mon, Jun 4, 7:00 AM
                                                     CD
                                                 -   '


                                        . 700 out        ·1




    K

                  Mon, Jun 4, 8:32 AW




   51 Fairview Ln              >
   When u get in Jacob
   would like (25) 2x4s
   that are 4' long or
   longer pis. Thanks .



                                              •
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 24 of 33




••••o Sprint 3G        12:48 AM                42%1£J


<•  ,,
                        Scott                           CD
                Thu, May 31, 10:29 AM
                                   ..           .   -   '



                                   On my way!

    K

                                              11 in

   K. I need the 18" bucket
   taken to Jacob ASAP.
   He asked for it around
   930




                  l


   305 1st St                  >
                   3:20-cv-03331-SEM-TSH # 1
                                           4   Page 25 of 33




••••oSprint   3G        12:50 AM                41% Ii£],


<•                    Ms Mary                       CD
               Thu, Sep 20, 1:04 PM


   Sorry you are still not
   feeling well. Hope you
   will be back soon. In the
   meantime, insurance
   company is asking if
   you have a written note
   from doctor showing
   that you cannot work.
   The last note I have is
   from er saying you
   should not return to
   work until 9/13. If there
   is a new note, please
   send and I will forward
   on for you.

               Fri, Sep 21, 10:40 AM




                            .
                            j
                  3:20-cv-03331-SEM-TSH # 1
                                          4                             Page 26 of 33




••••o Sprint 3G             12:50 AM                                     41%1L)


<•                    Ms Mary                                               Q)


                            ~'
                                           .
                    ~       :g
                     -
                     ;.
                            ~, t..
                            ~
                            (»   !
                                           t
                                           ~




                                 e:•       j
                     .:,
                     lo
                     n
                                 ~
                                 ..il
                                           n

                                           ~   ......... I
                                               ..
                                               .. w
                                                             ..
                                                             ~

                                                                  ~
                                                                  ...
                     3                     "
                                               ~



                                               ~::a
                                                    ~


                     Ii
                                 ~             .!2
                     I•..        l
                                  i
                                     '
                                                        t
                                                        i
                      i          !
                      !          ~
                                  ..
                                 .a

                      I,.         t
                       0
                       ~          i..,.
                                  g
                                     -:i
                                     ,a

                                     ~
                                     "'
                                     i
                                     j
                                     i

   Please try to resend, as
   the picture is cut off on
   the bottom and side.
   Thanks
                   3:20-cv-03331-SEM-TSH # 1
                                           4   Page 27 of 33




••••oSprint   3G        12:50 AM                41% C)


<•             •
                      Ms Mary
                                •
                                                   CD
   the picture is cut off on
   the bottom and side.
   Thanks




   Much better. Thank you.
   I will send on to
   .
   insurance company.



                                                •0
                    3:20-cv-03331-SEM-TSH # 1
                                            4   Page 28 of 33




••••o Sprint 3G            12:50 AM               41% !IE}


<• IVIUl,;f I   u~ ll~f.
                           Ms Mary
                           I I rdf II\   yuu.
                                                     CD
   I will send on to
   .
   insurance company.




                    Mon, Sep 24, 7:27 AM




                                                Delivered

   Thanks


                                                   0
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 29 of 33




••ooo Sprint 3G        12:54 AM               39%1£]•


                        Juan                      CD
                 Mon, May 21, 7:2G Piv\
                                              ..
   ON TRUCK IN
   MORNING
   I need 2-1ft x 8inch
   ledge
   1 bundle whaler ties
   1bundle regular ties
   Check n top yellow
   container form oil
   16 L bars
   6-3inch wheeps-18
   inch long.
   2-4inch wheeps-18inch
   long.


    FOR SHOP
    you need to buy more
    chalk from mathys
    kelley. We are out.
    Rnv nf   ~   inrh ~rr~\/\I"
                                        3:20-cv-03331-SEM-TSH # 1
                                                                4   Page 30 of 33




••ooo Sprint 3G                                   12:54 AM          39%CJ•


<• ,._..._,, • • ' - " ' • • 1....,-1   I '-'1 I I I
                                                       Juan
                                                       ""' I
                                                                        CD
   16 L bars
   6-3inch wheeps-18
   inch long.
   2-4inch wheeps-18inch
   long.


   FOR SHOP
   you need to buy more
   chalk from mathys
   kelley. We are out.
   Box of 3 inch screws.
   Make sure is for Phillips
   bit

   Also in need 2-
   wheel barrows. Good
   ones on my truck when I
   get there.

                                        Tue, May 22, 5:51 AM


                                                 Whatsize whaler ties
                  3:20-cv-03331-SEM-TSH # 1
                                          4                                            Page 31 of 33




•••oo Sprint 3G                12:56 AM                                                 39%~


<•                                   Pat                                                         CD
                                'W hen is the last day

   I ve been done for 2
   weeks




   No.lol no christmas
   bonus either

   Did scoop go to bat for
   ya
              .; ·"':~··•--.-.,:·---,; -·   -.·.    ~   ~-   ~-•--_·.-.·••;-;.....·.:.,.~-- -:-·~-- ---_•..
                                                                                                          _




             f t.re_:ally dislike Mary but
             r: }'n-;the '.ef1.d .l~m . 90109:to .
             ~-: win with                          her lying the_cir
             r:·:sai_d l_~m never haye full
             "; Junct1oqs of. my·J1and

                  My lawyer is waiting to

                                                                                              0
                                     3:20-cv-03331-SEM-TSH # 1
                                                             4                                                  Page 32 of 33




•••ooSprint                    3G                      1:00 AM                                                   37%a=Ji


<• I   I   I I   '-'"' '   I   ,   ""'
                                                      Jacob
                                           Y Y .... , - -        _ , . , . . , ~ I,
                                                                                                                         CD
                                            .. .
                                              ..                    -   ~    - _- ·   ----   ----   ....    -       ... .----
                                         c -- - _ ;•-..... ~--      -        -~ .       ..          .=:.-       -.--,.. . _.'·:..,
                                     r•; . lhank you .Jacob that
                                             me.ans·.a lot

                                   Wed, May 16, 3:47 PM


   U going sat for lunch in
   Scottvulle



                                                   Probably need
                                                   directions on where it



       Dear it's the grain bin I
       just finished u brought
       fuel and turnbuckles
       there

                                         Ok I know we are now in
                                         LOL
                  3:20-cv-03331-SEM-TSH # 1
                                          4   Page 33 of 33




•••oo Sprint 3G          1:00 AM              37% lliLJt

                       Jacob                      CD
             t'to k~:1!know ·w.e
             I    LO.L
                                    ;ren·ow·\ n. ,:  !,~:




   U even asked me what
   to wear




   No Jeff no mary just
                                              •
   make sure ur tits and
   kitty cat are covered

                  lol 1'11 dress comfortable


   It's not work so shorts
   are ok




                  Tue, May 29, 2:17 PM
                                              -
                                                  •
